Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Claim Interpretation
The Office notes that Applicant states “No additional structure is necessary for this as the structure of the housing being configured as an explosion-proof housing is already outlined in the previous claims and particularly in claim 1, from which claim 22 depends. Thus, claim 22 further defines that the explosion-proof housing is configured to withstand impact energies of up to 20 J. A person having ordinary skill in the art will understand the structural requirements of the housing needed to withstand the claimed impact energies. No additional elements or structures are needed for the skilled person to understand the bounds of claim 22. Thus, claim 22 is complete.”

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12, 15, 17-20, 22-26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tages (20120325720).
Tages discloses equipment (figs 1-7), housing (10 capable of being configured as an explosion proof housing such as when the user performs the operation of placing the equipment at a distance where the device could fully withstand up to 20J; 10 is a primary enclosure as the enclosure is of critical importance in protecting the device; 10 is a fixed structure as in the case when the user fixes the housing around electronics; 10 is part of a control device as the device controls the device from getting damaged), lower, lateral surface (any surface of device such as lower surface adjacent “20” and “30” in fig 1, any surface protruding therefrom such as surface adjacent 16), dampers (28, 36 with base, side walls such as shown in fig 4; same cross section such as 28s in fig 3; at least one different cross section, etc. such as between 28, 36 in fig 3; substantially perpendicular, inclined relative to a plane of surface, flexible, groups, spaced, integrally formed such 28s in fig 4, paragraphs 26, 29, also with lateral surface in fig 4); rib-like (the Office notes the 112 rejection above;  nevertheless the Office notes that prior discloses something that resembles something like a ridge).  With respect to rows and/or columns, the Office notes that it would be obvious to provide additional rows and/or columns of the above features to provide further protection such as for intended contents that are larger.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  And further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the dampers because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The Office notes that the above device would break at specific points and are also capable of being used as cooling elements as thick layers of .

Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive. Applicant states “Claim 1 recites that the housing is a component of the electric/electronic equipment whereby the equipment itself is explosion-proof. Therefore, the housing is a fixed component of the electric/electronic equipment and thus configures the equipment as explosion-proof. This is distinguished from the cited art which merely disclosing a case for an electronic device. A case is not a fixed component of the device to which it is attached.”  With respect to the above statement and claim 1, the Office notes that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. fixed in claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, Merriam Webster defines fixed as securely placed or fastened.  The housing is securely placed of fastened and therefore by definition, the prior art discloses fixed.  Applicant then states “Tages disclosed a casing or housing as a separate structure into which a mobile device (i.e., phone) is inserted. Tages does not disclose a corresponding housing directly used for an electric/electronic equipment, which is also an explosion-proof housing. Moreover, Tages also does not disclose a corresponding electric/electronic equipment housing, which directly has corresponding impact dampers protruding from exterior lateral surfaces of the housing”. With respect to the above statement, the Office notes that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a corresponding electric/electronic equipment housing, which directly has corresponding impact dampers protruding from exterior lateral surfaces of the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s own claims actually state, for example, “An electric/electronic equipment comprising: a housing configured as an explosion-proof housing, the housing including a lower surface and at least one lateral surface extending laterally from the lower surface and facing outside the housing such that said at least one lateral surface is an exterior lateral surface of the housing, the housing being a component of the electric/electronic equipment such that the electric/electronic equipment is explosion-proof, and a plurality of impact dampers directly attached to and protruding from the at least one lateral surface, the impact dampers including a base directly engaging the at least one lateral surface, the impact dampers further including side walls extending from the base such that the impact dampers protrude directly from the exterior lateral surface of the housing.”  The prior art discloses all of the above.  For example, Tages discloses equipment (figs 1-7), housing (10 capable of being configured as an explosion proof housing such as when the user performs the operation of placing the equipment at a distance where the device could fully withstand up to 20J; 10 is a primary enclosure as the enclosure is of critical importance in protecting the device; 10 is a fixed structure as in the case when the user fixes the housing around electronics; 10 is part of a control device as the device controls the device from getting damaged), lower, lateral surface (any surface of device such as lower surface adjacent “20” and “30” in fig 1, any surface protruding therefrom such as surface adjacent 16), dampers (28, 36 with base, side walls such as shown in fig 4; same cross section such as 28s in fig 3; at least one different cross section, etc. such as between 28, 36 in fig 3; substantially perpendicular, inclined relative to a plane of surface, flexible, groups, spaced, integrally formed such 28s in fig 4, paragraphs 26, 29, also with lateral surface in fig 4); rib-like (the Office notes the 112 rejection above;  nevertheless the Office notes that prior discloses something that resembles something like a ridge).  With respect to rows and/or columns, the Office notes that it would be obvious to provide additional rows and/or columns of the above features to provide further protection such as for intended contents that are larger.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  And further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the dampers because it has been held that that rearranging parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The Office notes that the above device would break at specific points and are also capable of being used as cooling elements as thick layers of material provides insulation to contents, as well as perform the intended use of being configured to pass an impact test.  Tages discloses flat potion (such as at peak of 28 in fig 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735